Citation Nr: 0333670	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, to include as secondary to a service-connected 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1975 to January 1976 
and from November 1990 to December 1993, with multiple 
periods of active duty for training (ADT) in between.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  
That decision found that new and material evidence had not 
been presented to reopen a claim for service connection for a 
low back disorder.

The Board has determined that further development is required 
with regard to the veteran's claim for entitlement to service 
connection for a low back disorder, to include as secondary 
to a service-connected bilateral knee disorder.  Accordingly, 
that issue is the subject of a remand following this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for a low back disorder has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on her behalf.

2.  In a May 1982 decision, the Board denied entitlement to 
service connection for a low back disorder, to include as 
secondary to chondromalacia of the knees.

3.  The additional evidence submitted since the Board's May 
1982 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The May 1982 Board decision, which denied service 
connection for a low back disorder, to include as secondary 
to a service-connected bilateral knee disorder, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  The additional evidence presented since May 1982 is new 
and material, and the claim for service connection for a low 
back disorder, to include as secondary to a service-connected 
bilateral knee disorder, has been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to whether new and material 
evidence has been presented to reopen a claim for service 
connection for a low back disorder, and no further assistance 
is required in order to comply with the VA's statutory duty 
to assist her with the development of facts pertinent to this 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met, as the RO 
informed her of the need for such evidence in an October 2000 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter 
contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Factual Background

Service medical records from the veteran's first period of 
active service, April 1975 to January 1976, do not contain 
references to complaints, findings or treatment related to a 
low back disorder.  Service medical records do show that the 
veteran fell in May 1975 and struck both knees.  She was 
treated repeatedly for complaints related to bilateral knee 
pain throughout this period of service.

An April 1976 VA examination report noted that the veteran 
reported that her problems with her knees first began in May 
1975 when she fell and injured her knees.  The diagnosis was 
possible chondromalacia of both knees.  No pathological 
findings were noted with regard to the spine.

A May 1976 decision granted service connection for bilateral 
chondromalacia of the knees and assigned an initial 
noncompensable rating.

A March 1980 VA treatment note indicated that the veteran 
reported that she developed pain in the small of her back and 
buttocks, which radiated somewhat into the back of her legs, 
after falling and injuring her knees five years before.  X-
rays were interpreted as showing a normal lumbar spine.  The 
diagnosis was chronic back and knee pain, with a history of 
chondromalacia of the patella.  The physician noted that this 
represented, in part, a fibrositis syndrome.

A May 1980 private treatment note from the veteran's 
chiropractor, stated that he had been treating her since May 
1975.  The chiropractor diagnosed the veteran with sacroiliac 
pain due to subluxation of the sacroiliac articulation, and 
lower lumbar spine subluxation complex due to knee pain and 
uneven gait movements.

A September 1980 rating decision denied service connection 
for a low back disorder.

An October 1981 VA examination report noted that the veteran 
reported experiencing progressive back pain after falling and 
injuring her knees in 1975.  The diagnosis was complaints of 
pain in the lumbar and sacral spinous areas.  The examiner 
noted that objective findings and x-rays were unremarkable 
for significant bony or joint pathology.

A May 1982 Board decision denied service connection for a low 
back disorder, stating that there was no persuasive clinical 
evidence of a low back disorder that was etiologically 
related to the veteran's service-connected knee disorder.  
The decision pointed out that no low back disorder was 
diagnosed on recent orthopedic examination.

Service personnel records note that the veteran reported 
falling and injuring herself while on ADT in March 1983.  She 
sought private treatment, in April 1983, after completing 
ADT.  A May 1983 letter from the veteran's private physician 
noted that he treated her in April 1983 for complaints 
related to left hip, low back and knee pain.

A February 1984 service medical record indicated that the 
veteran was being followed up for chronic low back pain.  The 
treatment note stated that there were no objective findings 
on physical examination.  The physician noted that the CT 
scan of the low back, bone scan and x-rays showed no evidence 
of disease.

A December 1985 VA treatment note reported that the veteran 
fell on the ice, injuring her right wrist, low back and 
elbows.  The diagnosis was low back strain.

Service medical records from the veteran's second period of 
active service, November 1990 to December 1993, are silent 
with regard to complaints, findings or treatment related to a 
low back disorder, with the exception of a May 1992 notation 
of a history of occasional back pain.

A December 1997 VA treatment note reported that the veteran 
used a TENS unit for complaints of back pain.

A February 2000 letter from the VAMC noted that the veteran 
had been treated since 1997 with complaints of chronic back 
pain.

An August 2000 private treatment note indicated that the 
veteran had had back pain for many months and a long history 
of knee problems.  The veteran reported that, recently, the 
back pain had been moving down her right leg.  The physician 
noted that x-rays taken that day showed mild degenerative 
changes.  The diagnosis was rule out herniated lumbar disc.

An October 2000 VA CT scan noted mild bulging at L4-5.  No 
herniated discs were noted.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2003).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in May 1982.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the Board previously denied the veterans claim of 
service connection for a low back disorder in May 1982, see 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the Board's May 1982 decision, in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).

The basis of the prior final denial was that no clinical 
evidence had been presented indicating that the veteran had a 
low back disorder that was etiologically related to her 
service-connected bilateral knee disorder, or that she had a 
currently diagnosed low back disorder.  The evidence of 
record at that time consisted of the veteran's service 
medical records from her first period of active duty, April 
1975 to January 1976, April 1976 and October 1981 VA 
examination reports, a private treatment note from May 1980, 
and a VA treatment note from March 1980.  The evidence 
submitted with the current claim includes service medical 
records from various periods of ADT and the veteran's second 
period of active service, from November 1990 to December 
1993, a private treatment note from May 1983, a private 
treatment note from August 2000, and VA treatment notes from 
December 1985 to August 2000.

The Board finds that the evidence submitted since the May 
1982 denial contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Specifically, the Board notes 
that the veteran has had several periods of ADT and a period 
of active service since the previous Board decision.  Records 
regarding these time periods reflect continued complaints 
related to the veteran's low back.  The fact that additional 
periods of service have generated additional service medical 
records, which document additional complaints of back pain, 
would, in fairness, warrant again considering this claim on a 
de novo basis.  In addition, VA and private treatment records 
reflect clinical evidence of a current low back disorder, 
which had not been the case at the time of the 1982 denial.  
The veteran should be afforded the opportunity to have her 
claim considered based on the entirety of the service medical 
records pertinent to all her periods of service, including 
both periods of active service and her various periods of 
ADT.

Consequently, the record contains new and material evidence, 
such that the Board, in fairness to the veteran, must reopen 
the claim of entitlement to service connection for a low back 
disorder, to include consideration of whether the condition 
is secondary to a service-connected bilateral knee disorder.


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a low back disorder, to 
include as secondary to a service-connected bilateral knee 
disorder.  To this extent only, the appeal is granted.


REMAND

Service medical records as well as both private and VA 
treatment records reflect continued complaints of back pain 
since March 1980.  The veteran's private chiropractor, in May 
1980, diagnosed the veteran with lumbar subluxation as a 
result of her knee pain and uneven gait.  Service personnel 
records note that the veteran reported falling and injuring 
herself during a period of ADT in March 1983, and that she 
subsequently sought private treatment in April 1983.  An 
April 1983 letter from the veteran's private physician noted 
that she sought treatment for complaints related to left hip, 
low back and knee pain.  A December 1985 VA treatment note 
indicates that the veteran was diagnosed with a low back 
strain after falling on the ice.  In addition, a May 1992 
service medical record refers to a history of occasional back 
pain.

The record reflects that treatment records, to include the 
August 2000 private treatment note and October 2000 VA CT 
scan report, contain clinical evidence of a current low back 
disorder.  However, it is unclear from the evidence what the 
specific current diagnosis is, or what the etiology of such 
diagnosis may be.  Accordingly, the Board finds that a VA 
examination to assess the nature and etiology of the 
veteran's current low back disorder is necessary to decide 
the claim.


Accordingly, the claim is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must inform the 
veteran of what evidence is necessary to 
substantiate her claim for service 
connection, what evidence the RO will 
assist her in obtaining, and what evidence 
the veteran is responsible for submitting 
herself.

2.  The veteran should be afforded a VA 
examination to that is appropriate to 
determining the nature and etiology of 
any current low back disorder.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
address whether it at least as likely as 
not that any currently diagnosed low back 
disorder may be attributed to, or was 
derived from, the veteran's service-
connected bilateral knee disorder.  The 
examiner is asked to specifically comment 
on the May 1980 private treatment note, 
wherein the veteran's chiropractor 
relates lumbar spine complaints to the 
veteran's uneven gait movements.  If any 
portion of the back pathology is felt to 
have been derived as a result of active 
duty or active duty for training, it 
should be so stated.  The examiner is 
asked to set forth accompanying reasoning 
for any opinions offered.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



